In the

     United States Court of Appeals
                 For the Seventh Circuit
                     ____________________ 
No. 12‐3419 
ONEIDA TRIBE OF INDIANS OF WISCONSIN, 
                                                    Plaintiff‐Appellee, 

                                  v. 

VILLAGE OF HOBART, WISCONSIN, 
                   Defendant‐Third‐Party Plaintiff‐Appellant, 

                                  v. 

UNITED STATES OF AMERICA, et al., 
                           Third‐Party Defendants‐Appellees. 
                     ____________________ 

         Appeal from the United States District Court for the 
                   Eastern District of Wisconsin. 
         No. 10‐C‐137 — William C. Griesbach, Chief Judge. 
                     ____________________ 

  ARGUED SEPTEMBER 18, 2013 — DECIDED OCTOBER 18, 2013 
                ____________________ 

   Before BAUER, POSNER, and TINDER, Circuit Judges. 
   POSNER, Circuit Judge. In 2007 the Village of Hobart, Wis‐
consin  passed  an  ordinance  assessing  stormwater  manage‐
ment  fees  on  all  parcels  of  land  in  the  village,  including 
those owned by the Oneida Nation of Wisconsin, an Indian 
2                                                           No. 12‐3419 


tribe. The purpose of the assessment was to finance the con‐
struction  and  operation  of  a  stormwater  management  sys‐
tem.  The  tribe  sought  a  declaratory  judgment  that  the  as‐
sessment  could  not  lawfully  be  imposed  on  it.  Hobart  con‐
tended  that  if  the  tribe  was  right  on  that  score  (Hobart 
thought it was wrong), the United States must pay the fees; 
and  so  it  filed  a  third‐party  complaint  against  the  United 
States.  The  district  judge  rendered  summary  judgment  for 
the tribe and granted the motion of the United States to dis‐
miss the third‐party claim. The Village appeals both rulings. 
   Hobart  is  a  small  town  in  rural  Wisconsin,  near  Green 
Bay. Its population is less than 7000, of whom about 17 per‐
cent are Indians of the Oneida tribe. The Indians’ homes are 
not  confined  to  one  neighborhood.  They  are  scattered 
throughout  the  village  and  as  a  result  the  Indian  and  non‐
Indian  properties  form  an  irregular  checkerboard  pattern. 
The village itself is an enclave in the tribe’s reservation. 
    The  significance  of  the  checkerboard  pattern  is  that  title 
to  148  parcels  of  land  in  Hobart—comprising  about  1400 
acres, amounting to 6.6 percent of the village’s total land—is 
held by the United States in trust for the Oneida tribe. Con‐
gress has authorized the federal government to buy land and 
hold  it  in  trust  for  Indian  tribes.  25  U.S.C.  § 465;  Carcieri  v. 
Salazar, 555 U.S. 379, 381–82 (2009). Normally the land is, as 
in this case, within the boundaries of an Indian reservation. 
The non‐Indian parcels in Hobart are technically part of the 
surrounding Oneida reservation as well, but they are subject 
to state rather than tribal sovereignty, and thus are subject to 
state  taxation  and  regulation.  Tribal  trust  land,  in  contrast, 
may  not  be  taxed  by  either  state  or  local  governments.  25 
U.S.C. § 465. 
No. 12‐3419                                                            3 


    The federal government holds little more than “bare” le‐
gal  title  to  the  trust  land;  with  immaterial  exceptions  the 
tribe  governs  trust  lands  just  as  it  does  lands  to  which  it 
holds  title.  See,  e.g.,  25  U.S.C.  § 415(a);  Montana  v.  United 
States, 450 U.S. 544, 557 (1981). And so trust lands are part of 
“Indian country,” 18 U.S.C. § 1151; Oklahoma Tax Commission 
v. Sac & Fox Nation, 508 U.S. 114, 123 (1993)—in fact the larg‐
est part. Cohen’s Handbook of Federal Indian Law § 15.03, p. 997 
and n. 1 (Nell Jessup Newton ed., 2012). 
    One may wonder why the government holds legal title to 
any Indian land—why it doesn’t just buy land and give it to 
an  Indian  tribe  or,  simpler  still,  give  the  tribe  the  money  to 
buy the land. The reason is to increase the likelihood that In‐
dian  territory  will  remain  Indian  territory;  for  unlike  land 
held in fee simple by an Indian tribe, trust land is inalienable 
without  federal  authorization.  See  25  U.S.C.  §§ 81,  177;  25 
C.F.R.  § 152.22.  So  one  may  wonder  how  it  is  that  non‐
Indians  own  land  in  Hobart  even  though  the  village  is  en‐
tirely  within  the  boundaries  of  the  Oneida  reservation.  The 
answer  is  that  over  time  and  through  a  variety  of  statutory 
provisions a great deal of Indian land has been acquired by 
non‐Indians.  See  Cohen’s  Handbook,  supra,  §  1.04,  pp.  73–74; 
§16.03[2][b], pp. 1073–74. 
    Federal  trusteeship  underscores  the  fact  that  land  ac‐
quired by the federal government in trust for Indians is, like 
original tribal land, for the most part not subject to state ju‐
risdiction.  Although  the  Supreme  Court  no  longer  believes 
that “the treaties and laws of the United States contemplate 
the Indian territory as completely separated from that of the 
states,” Worcester v. Georgia, 31 U.S. 515, 557 (1832) (Marshall, 
C.J.); see Nevada v. Hicks, 533 U.S. 353, 361 (2001), it remains 
4                                                         No. 12‐3419 


true  that  “Indian  treaties,  executive  orders,  and  statutes 
preempt state laws that would otherwise apply by virtue of 
the  states’  residual  jurisdiction  over  persons  and  property 
within their borders. Federal preemption of state law in the 
field of Indian affairs has persisted as a major doctrine in the 
Supreme Court’s modern Indian law jurisprudence.” Cohen’s 
Handbook,  supra,  § 2.01[2],  p.  112.  So  when  the  federal  gov‐
ernment acquires  land  in  trust for  Indians, the consequence 
is  to  “reestablish  [the  Indians’]  sovereign  authority”  over 
that land. City of Sherrill v. Oneida Indian Nation, 544 U.S. 197, 
221 (2005). 
    It is awkward for parcels of land subject to one sovereign 
to be scattered throughout a territory subject to another. But 
actually it’s a familiar feature of American government. Fed‐
eral facilities of all sorts, ranging from post offices to military 
bases,  are  scattered  throughout  the  United  States,  and  are 
subject  to  only  as  much  regulation  by  states  and  local  gov‐
ernments as the federal government permits. A similar scat‐
ter is common in Indian country, primarily as a result of al‐
lotment acts (later repealed) in the late 1800s and early 1900s, 
notably  the  Dawes  (General  Allotment)  Act  of  1887,  25 
U.S.C.  §  331—acts  allotting  reservation  land  to  individual 
families  to  liberate  them  from  tribal  ownership  that  Con‐
gress in that era considered socialistic, to encourage their as‐
similation  into  mainstream  American  life,  and  not  inci‐
dentally  to  facilitate  the  transfer  of  Indian  land  to  non‐
Indians. See Cohen’s Handbook, supra, § 1.04, pp. 72–75. 
   The  question  in  this  case  is  whether  the  federal  govern‐
ment has authorized the Village of Hobart to assess fees on 
Indian  lands  in  the  village  (or  taxes—whether  the  assess‐
ments  are  fees  or  taxes  is  a  separate  issue,  discussed  at  the 
No. 12‐3419                                                                5 


end  of  this  opinion)  to  pay  for  its  stormwater  management 
program. 
    Although  the  authority  of  a  state  or  local  government 
over Indian territory is limited, it is not negligible, especially 
when  Indians  and  non‐Indians  live  in  close  proximity.  No 
one doubts that Village of Hobart firefighters can enter Indi‐
an  land  in  the  village  in  the  same  circumstances  in  which 
they  can  enter  land  owned  by  non‐Indians.  But  the  only 
premise  that  the  Village  advances  for  a  right  to  impose  on 
the  Indian  lands  charges  for  pollution  control  is  section 
313(a)  of  the  Clean  Water  Act,  33  U.S.C.  § 1323(a),  which 
provides, so far as relates to this case, that 
   each department, agency, or  instrumentality of the execu‐
   tive,  legislative,  and  judicial  branches  of  the  Federal  Gov‐
   ernment (1) having jurisdiction over any property or facili‐
   ty,  or  (2)  engaged  in  any  activity  resulting,  or  which  may 
   result, in the discharge or runoff of pollutants, and each of‐
   ficer, agent, or employee thereof in the performance of his 
   official  duties,  shall  be  subject  to,  and  comply  with,  all 
   Federal, State, interstate, and local requirements, adminis‐
   trative authority, and process and sanctions respecting the 
   control  and  abatement  of  water  pollution  in  the  same 
   manner,  and  to  the  same  extent  as  any  nongovernmental 
   entity  including  the  payment  of  reasonable  service  charg‐
   es. 
    Hobart  argues  that  this  provision  subjects  tribal  trust 
lands  to  local authority over stormwater  runoff—a  cause of 
water  pollution  acknowledged  by  Congress  in  enacting 
stormwater  amendments  to  the  Clean  Water  Act.  See  33 
U.S.C.  § 1342(p).  Unmanaged  stormwater  runoff  absorbs 
pollutants in its path and often deposits them in nearby bod‐
ies of water that are classified as waters of the United States 
6                                                        No. 12‐3419 


and therefore subject to federal regulation. See National Pol‐
lutant Discharge Elimination System—Regulations for Revi‐
sion  of  the  Water  Pollution  Control  Program  Addressing 
Storm Water Discharges, 64 Fed. Reg. 68,722, 68,724 (Dec. 8, 
1999).  Hobart’s  stormwater  management  program  (adopted 
though not yet fully implemented) is intended to reduce, so 
far  as  the  Clean  Water  Act  requires,  pollution  caused  by 
stormwater runoff. 
     Although  section  313(a)  does  waive  federal  immunity 
from  local  regulation  of  stormwater  runoff,  it  does  not  ad‐
dress the underlying authority of local governments to regu‐
late  that  runoff on  Indian  lands. The federal  Environmental 
Protection Agency has the whip hand. Congress has author‐
ized  it  to  establish  and  enforce  nationwide  standards  for 
regulating pollution, including stormwater pollution, of wa‐
ters  of  the  United  States.  33  U.S.C.  §§ 1251(a),  (d);  1361(a). 
The agency’s “National Pollutant Discharge Elimination Sys‐
tem,” cited above, requires that the discharge of stormwater 
into  waters  of  the  United  States  comply  with  permits  that 
“shall require controls to reduce the discharge of pollutants 
to  the  maximum  extent  practicable,  including  management 
practices,  control  techniques  and  system,  design  and  engi‐
neering methods, and such other provisions as the Adminis‐
trator  or  the  State  determines  appropriate  for  the  control  of 
such  pollutants.”  33  U.S.C.  § 1342(p)(3)(B)(iii);  see  also  40 
C.F.R. § 122.34(a). 
    But notice the phrase “or the State determines.” Congress 
has authorized the EPA to delegate to states the authority to 
issue stormwater management permits within their bounda‐
ries, 33 U.S.C. § 1342(b), and Wisconsin is one of the states to 
which  the  authority  has  been  delegated.  But  the  uniform 
No. 12‐3419                                                            7 


understanding  has  been  that  states  and  their  subdivisions 
are not authorized to regulate stormwater or other pollution 
on  Indian  lands,  including  Indian  trust  lands.  Cohen’s  Hand‐
book, supra, § 10.02[1], at 789–90. Those lands are not exempt 
from the Clean Water Act. But it is the Indian governments 
of  those  lands,  in  this  case  the  government  of  the  Oneida 
tribe, rather than states, that can be delegated regulatory au‐
thority  under  the  Act.  See  33  U.S.C.  § 1377(e)(2);  40  C.F.R. 
§ 122.31(b). So far as federal regulation of water pollution is 
concerned,  tribes  equal  states—they  are  not  subservient  to 
them. 
     The  eleven  federally  recognized  tribes  in  Wisconsin  oc‐
cupy about a thousand square miles. Wisconsin Department 
of  Administration, Division of Intergovernmental Relations, 
Tribes  of  Wisconsin  3,  Appendices  A  through  K  (July  2013), 
ftp://doaftp1380.wi.gov/Doadocs/2011_Tribes_of_WI_v_7‐
2013.pdf (visited Oct. 15, 2013). They are self‐governing enti‐
ties,  and  there  is  no  indication  that  in  section  313(a)  of  the 
Clean Water Act (a section that contains no mention of Indi‐
ans) Congress decided to place the regulation of pollution in 
their territory under state control. Other federal properties in 
a  state—post  offices,  for  example—are  subject  to  delegated 
state  administration  of  the  Clean  Water  Act,  but  not  Indian 
reservations,  which  for  purposes  of  the  Act  are  equated  to 
states. 33 U.S.C. § 1377(e); 40 C.F.R. § 131.3(j). 
    Wisconsin  itself,  in  applying  for  permitting  authority 
under  the  Act  in  1979,  disclaimed  authority  to  regulate 
stormwater  runoff  on  Indian  lands.  And  Hobart  acknowl‐
edged this by applying for a runoff permit not from the state 
but from the EPA. It couldn’t obtain a permit from the state 
because it wanted the permit to cover the 148 Indian parcels, 
8                                                        No. 12‐3419 


and the state had disclaimed regulatory authority over those 
parcels.  For  the  same  reason,  the  Oneida  tribe  couldn’t  ob‐
tain a permit from the State of Wisconsin either, and so it too 
applied to the EPA for a permit. (The EPA has granted tenta‐
tive, but not yet final, permits to both Hobart and the tribe.) 
    It  does  seem  odd  (to  pick  up  on  an  earlier  point)  that 
there  should  be  two  separate  stormwater  management  pro‐
grams in tiny Hobart, administered by different sovereigns. 
Indeed,  given  the  checkerboard  pattern  of  Indian  and  non‐
Indian land ownership in the village, it’s difficult to see how 
there  can  be  separate  programs.  We  are  told  that  both  the 
tribe  and  the  Village  have  at  least  some  stormwater  runoff 
facilities  in  the  village,  serving  their  respective  constituen‐
cies.  It’s  difficult  to  visualize  that;  the  Village  presumably 
owns all the streets, and storm sewers run under streets. But 
storm sewers are not the  only devices  for  regulating storm‐
water  runoff;  alternatives  include  retention  ponds,  and  ap‐
parently there is one or more of them on Indian land in Ho‐
bart. 
    Nevertheless  we  can  imagine  an  argument,  built  on  our 
earlier  example  of  the  Village’s  authority  to  deploy  its  fire‐
fighters  on  Indian  parcels,  for  an  exception  of  necessity—a 
common law graft onto the Clean Water Act—to the Oneida 
tribe’s  exclusive  authority  over  Indian  land.  But  the  Village 
doesn’t argue for such an exception; it doesn’t deny the fea‐
sibility of cooperative arrangements between it and the tribe, 
which has signed cooperative service agreements with other 
government bodies in the area. 
   So Hobart loses its case against the tribe. And there is an‐
other reason it must lose. Because federal law forbids states 
and  local  authorities  to  tax  Indian  lands,  the  tribe  can’t  be 
No. 12‐3419                                                                9 


forced  to  pay  the  assessment  decreed  by  the  challenged  or‐
dinance if the assessment is a tax. 
    In Empress Casino Joliet Corp. v. Balmoral Racing Club, Inc., 
651  F.3d  722,  728  (7th  Cir.  2011)  (en  banc),  we  rejected  the 
cumbersome  multifactor  tests  that  some  courts  had  used  to 
try to distinguish between taxes and fees. We said that  
   the only material distinction [between taxes and fees] is be‐
   tween  exactions  designed  to  generate  revenue—taxes, 
   whatever the state calls them … —and exactions designed 
   either  to  punish  (fines,  in  a  broad  sense)  rather  than  to 
   generate revenue (the hope being that the punishment will 
   deter,  though  deterrence  is  never  perfect  and  therefore 
   fines generate some state revenues), or to compensate for a 
   service  that  the  state  provides  to  the  persons  or  firms  on 
   whom or on which the exaction falls (or, what is similar, to 
   compensate the state for costs imposed on it by those per‐
   sons  or  firms,  other  than  costs  of  providing  a  service  to 
   them): in other words, a fee. 
Judged  by  this  standard—which  Hobart  accepts—the 
stormwater runoff assessment is a tax rather than a fee. It is 
designed to generate revenue to pay for a governmental pro‐
ject. It is not a fee for a service provided to a particular land‐
owner.  The  landowners  in  the  village  are  unlikely  to  be 
harmed  by  stormwater  runoff,  and  therefore  helped  by  the 
Village’s  stormwater  management  program.  Pollution 
caused  by  the  runoff  would  affect  the  streams  and  other 
bodies  of  water,  none  of  them  in  the  village  so  far  as  ap‐
pears, into which the stormwater carries pollutants. Neither 
is the fee a penalty for the landowner’s imposition of a cost 
on the Village; the causal relation between a particular land‐
owner’s activities and the amount of stormwater runoff pol‐
lution  resulting  from  rainstorms  in  Hobart  is  obscure,  and 
10                                                        No. 12‐3419 


the assessment scheme does not assign causal responsibility 
for  particular  pollution  to  particular  landowners.  Further‐
more,  unpaid  stormwater  runoff  assessments  become  liens 
on the property subject to the assessments, and are enforcea‐
ble  in  the  same  manner  as  real  property  taxes—though  the 
imposition,  let  alone  the  foreclosure,  of  liens  on  land  to 
which  the  federal  government  holds  legal  title  is  out  of  the 
question. 
    In its third‐party complaint against the United States, the 
Village argues that if the Oneida tribe isn’t liable to pay the 
assessment, the federal government is, by virtue of the waiv‐
er in section 313(a) of the Clean Air Act of its immunity from 
“reasonable  service  charges.”  But  a  tax  is  not  a  reasonable 
service  charge;  section  313(a)  makes  no  reference  to  tribal 
lands;  and  the  federal  government  is  merely  the  holder  of 
legal  title  to  the  148  parcels  in  question,  not  the  occupant. 
The government’s status as trustee rather than merely donor 
of tribal lands is designed to preserve tribal sovereignty, not 
to  make  the  federal  government  pay  tribal  debts.  Anyway 
there are no tribal debts to Hobart. 
                                                           AFFIRMED.